NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-2753
                                      _____________

                 IN RE: NATIONAL FOOTBALL LEAGUE PLAYERS’
                        CONCUSSION INJURY LITIGATION

                                    AMON GORDON,
                                               Appellant
                                    ________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                (D.C. No. 2-12-md-02323)
                        District Judge: Honorable Anita B. Brody
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a):
                                    June 22, 2021

                   Before: GREENAWAY, JR., PORTER, and ROTH,
                                 Circuit Judges

                           (Opinion filed: November 24, 2021)
                                     ____________

                                        OPINION*
                                      ____________




*
 This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
PORTER, Circuit Judge.

       Amon Gordon, a retired National Football League (“NFL”) linebacker, seeks a

monetary award through the NFL’s concussion-settlement program. Gordon submitted a

claim through the settlement program, but his claim was denied. He appealed the denial

to the District Court, arguing that the Special Master who denied his claim misinterpreted

the settlement agreement. The District Court affirmed the Special Master’s interpretation,

and Gordon now appeals to this Court. However, in his briefing, Gordon abandons his

interpretive argument and instead argues that the District Court failed to adequately

explain its reasoning and the factual background of his claim. Gordon’s present argument

fails because the District Court fully analyzed and explained the interpretive question that

Gordon raised. The court’s failure to discuss background factual issues is irrelevant

because those issues were never presented to the court. We will therefore affirm.

                                             I

                                             A

       This case arises out of the class-action settlement resolving retired NFL players’

claims that the NFL “failed to inform them of and protect them from the risks of

concussions in football.” In re Nat’l Football League Players Concussion Inj. Litig. (NFL

I), 821 F.3d 410, 420 (3d Cir. 2016).1 In 2015, after years of negotiation, the NFL and the



1
 Since the settlement, we have heard several appeals regarding issues in the
administration of the settlement. See In re Nat’l Football League Players’ Concussion
Inj. Litig. (NFL II), 923 F.3d 96 (3d Cir. 2019); In re Nat’l Football League Players’
Concussion Inj. Litig. (NFL III), 814 F. App’x 678 (3d Cir. 2020); In re Nat’l Football
League Players’ Concussion Inj. Litig. (NFL IV), 962 F.3d 94 (3d Cir. 2020); In re Nat’l

                                             2
former players reached a final agreement that was subsequently approved by the District

Court. Id. at 423. On appeal, we affirmed the District Court’s approval of the agreement,

id. at 448, and it became effective on January 7, 2017.

       After the effective date, all former players seeking a diagnosis were required to go

through the same Baseline Assessment Program with physicians who were preapproved

by the NFL. But the agreement established a different set of requirements for former

players who had already received diagnoses from their personal physicians prior to the

effective date. Critical to this appeal, even though the agreement established a different

avenue for former players with pre-effective-date diagnoses, the agreement explained that

all diagnoses were still required to be “based on evaluation and evidence generally

consistent with” the diagnostic criteria used in the Baseline Assessment Program. App.

798. To ensure that pre-effective-date diagnoses are “generally consistent” with the

Program’s diagnostic criteria, the agreement requires that all pre-effective-date diagnoses

be reviewed by an advisory panel of approved physicians.

       After the panel makes its determination, former players and the NFL have the right

to appeal the decision to the District Court. The District Court may refer appeals to a

“Special Master,” who may reverse the panel “upon a showing by the appellant of clear

and convincing evidence.” App. 702, 743, 866. In the event of such referral, either party

may appeal the Special Master’s decision to the District Court, but the settlement

agreement limits the court’s review. The factual determinations of the Special Master are


Football League Players’ Concussion Inj. Litig. (NFL V), 826 F. App’x 136 (3d Cir.
2020).

                                             3
“final and binding,” and the District Court’s review is limited to questions of law. App.

866.

                                             B

       The settlement agreement enables retired players to receive monetary relief if they

can show that they have a “Qualifying Diagnosis.” App. 734–36. Such diagnoses include:

(1) Early Dementia, (2) Moderate Dementia, (3) Alzheimer’s disease, (4) Parkinson’s

disease, and (5) amyotrophic lateral sclerosis (“ALS”).

       Early Dementia, the subject of this appeal, can be particularly difficult to quantify.

The Baseline Assessment Program diagnoses Early Dementia using five cognitive

“domains.” App. 798. The Program includes a battery of tests spread across the five

domains to estimate the degree of functional and cognitive impairment in an individual

case. But before the tests can determine whether a former player has concussion-induced

Early Dementia, the testing physicians must first estimate the player’s pre-injury

intellectual functioning. For the pre-injury baselines, the Baseline Assessment Program

classifies each former player into one of three categories: “Below Average,” “Average,”

or “Above Average.” App. 806. The Above Average category includes all players who

had an estimated pre-injury IQ above 110.

       The examining physician then assesses the player’s current scores on a variety of

tests in each domain. If an individual score is far enough below what is expected for a

person with the same pre-injury baseline, the physician can infer that the player is

suffering from some sort of cognitive decline in that area. Impairment is based on the

degree of cognitive decline, not a raw score.


                                                4
       After the raw scores are compiled, the Baseline Assessment Program requires that

the scores be converted into T-scores2 to determine if the scores are enough standard

deviations below the expected range to indicate statistical significance. For a domain to

be considered “impaired,” a former player must have two scores in that domain that fall

below the standard-deviation threshold. App. 807–10. And to receive an Early Dementia

diagnosis, the former player must be impaired in two or more domains.

                                             C

       In 2017, Gordon submitted a claim for a monetary award because, two years prior

to the settlement, his personal physicians diagnosed him with Early Dementia. Because

Gordon received the diagnosis before the effective date, the diagnosis had to be reviewed

by the advisory panel. The panel approved Gordon’s claim and concluded that his pre-

effective-date diagnosis was generally consistent with the diagnostic criteria in the

Baseline Assessment Program. But after the panel had already issued its approval, a

neuropsychology consultant reviewed the application and recommended that the claim be

denied because Gordon’s personal physicians did not properly scale Gordon’s scores.



2
  In his briefing, Gordon suggests that this T-score requirement is, in effect, requiring
“race-norming” and the unequal treatment of black players. Appellant’s Br. 29–33. The
NFL responds that the T-score requirement has nothing to do with norming and that it is
purely a statistical convention: “Scaled scores and T scores merely use different
numerical scales, thus the conversion of scaled to T scores is strictly mathematical and
linear (a scaled score is a mean of 10 and a standard deviation of 3, while a T score is a
mean of 50 and a standard deviation of 10).” Appellees’ Br. 23. However, that issue is
not before us on appeal. As Gordon’s own reply brief makes clear, this appeal is not
about race-norming: “[Gordon] raised the question of race norming as a possible
explanation for what transpired below, but specifically did NOT ask this Court to
consider that issue because the evidence is not before it.” Reply Br. 3 n.1.

                                             5
Gordon’s claim was also flagged for an audit. After the audit, the panel again approved

Gordon’s claim and concluded that Gordon’s pre-effective-date diagnosis met the

Baseline Assessment Program criteria. In response, the NFL appealed to the Special

Master.

       The parties agreed that Gordon belonged in the Above Average pre-injury

baseline. They also agreed that Gordon’s personal physicians used many of the same tests

that were part of the Baseline Assessment Program. But the NFL claimed that Gordon’s

personal physicians used improper “scaled scores” rather than the T-scores required by

the settlement, which skewed the results. App. 938. The NFL argued that when the scores

were properly converted to T-scores, Gordon failed to meet the Program’s criteria for an

Early Dementia diagnosis. The Special Master agreed with the NFL, concluding that the

diagnosis from Gordon’s personal physicians was not “generally consistent” with the

diagnostic standards in the settlement agreement. App. 1095. Further, the Special Master

concluded that Gordon’s test scores did not show the cognitive decline required for a

diagnosis, so he denied Gordon’s claim.

                                             D

       Gordon appealed the Special Master’s decision to the District Court. Because the

District Court’s jurisdiction is limited to legal issues, Gordon’s appeal was confined to a

single question: whether the Special Master erroneously required Gordon’s pre-effective-

date diagnosis to be “generally consistent” with the diagnostic standards listed in the

settlement’s Baseline Assessment Program. App. 949. In a well-reasoned and detailed

opinion, the District Court sided with the Special Master’s interpretation. The court


                                             6
explained that, under the settlement, “[a]ll Qualifying Diagnoses must be made . . .

consistent with Exhibit 1,” and Exhibit 1 unequivocally states that “Retired NFL Football

Players diagnosed outside of the [Baseline Assessment Program]” must be diagnosed

“based on evaluation and evidence generally consistent with the [Baseline Assessment

Program] diagnostic criteria.” App. 2–3 (bold text in original). Thus, the District Court

concluded that “[t]he terms of the Settlement Agreement plainly state that the ‘generally

consistent’ standard applies to all Qualifying Diagnoses of [Early and Moderate

Dementia], including pre–Effective Date diagnoses.” App. 2.

                                             E

       Gordon timely appealed. However, he now completely abandons his argument

presented to the District Court. He concedes that all pre-effective-date diagnoses must be

“generally consistent” with the diagnostic criteria in the settlement’s Baseline

Assessment Program. Appellant’s Br. 6. He repeated this concession in his reply brief,

stating: “Plaintiff-Appellant withdrew any objection he had over the question of whether

a pre-effective date claim must be generally consistent with the other claim

determinations set forth in the Settlement Agreement, and never raised this issue again

after he raised it before Judge Brody and it was clarified.” Reply Br. 3 n.1. Instead,

Gordon now claims that the District Court abused its discretion by failing to explain its

reasoning for upholding the Special Master’s determination. Gordon presses no other

arguments.

                                             II

       The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1332, and


                                             7
“retained jurisdiction over the administration of the Settlement Agreement.” NFL IV, 962

F.3d at 101. We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

interpretation of the settlement agreement for clear error and its administration of the

settlement for abuse of discretion. NFL IV, 962 F.3d at 101.

                                             III

       Gordon made only one argument to the District Court: that his claim was not

required to be generally consistent with the Baseline Assessment Program. Rather than

press that argument here, Gordon now asks us to vacate and remand so the court “can

explain its reasoning.” Reply Br. 1. Gordon claims that the court’s analysis was an abuse

of discretion because he “cannot discern the factual basis for the District Court’s denial of

his award.” Reply Br. 2.

       Gordon’s argument is meritless. The court cogently resolved the only question

before it: whether the diagnosis supporting Gordon’s claim had to be generally consistent

with the standards in the Baseline Assessment Program. Although Gordon claims that the

court should have given a more detailed account of the factual underpinnings of his

claim, those issues were not before the court and were not germane to its disposition of

Gordon’s legal objection. The District Court gave a well-reasoned and detailed analysis

of the issue Gordon raised. Thus, we discern no abuse of discretion.

                                             IV

       Accordingly, we will affirm the District Court’s order.




                                             8